This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 33,909

 5 OSCAR OROPEZA,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Marci Beyer, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellant

12 Jose Coronado
13 Las Cruces, NM

14 for Appellee

15                                 MEMORANDUM OPINION

16 VANZI, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed and

3 the time for doing so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.

6                                         __________________________________
7                                         LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 MICHAEL E. VIGIL, Chief Judge



11 _________________________________
12 RODERICK T. KENNEDY, Judge




                                             2